Citation Nr: 1219676	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-35 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin
 
 
THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, including secondary to a lumbar paraspinal myofascial strain.

2. Entitlement to service connection for hepatitis C. 

3. Entitlement to service connection for degenerative disc and joint disease of the lumbar spine.
 
 
REPRESENTATION
 
Appellant represented by:  Wisconsin Department of Veterans Affairs
 
 
ATTORNEY FOR THE BOARD
 
Dan Brook, Counsel

INTRODUCTION
 
The Veteran served on active duty from October 1975 to May 1978. 
 
This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A September 2007 rating decision granted service connection for lumbar strain and assigned an initial 10 percent rating, effective November 2006. The rating decision denied service connection for degenerative joint disease of the lumbar spine and an acquired psychiatric disorder.  A November 2007 rating decision denied service connection for hepatitis C.  The Veteran perfected separate appeals of these determinations.  
 
In a September 2010 decision, the Board denied the instant claims.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 memorandum decision, the Court vacated the September 2010 decision as it pertained to the issues listed on the title page and remanded the claims back to the Board.   The Court specifically found that the Board failed to address the basis on which it determined that records of medical treatment the Veteran received in Grafenwohr, Germany following a March 1977 jeep accident were unavailable.   In March 2012, the Veteran submitted additional evidence and waived his right to have the additional evidence reviewed by the agency of original jurisdiction.  
 
The issue of entitlement to service connection for an acquired psychiatric disorder, including depression, secondary to a lumbar paraspinal myofascial strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  
 
 

FINDINGS OF FACT
 
1.  The preponderance of the probative evidence indicates that hepatitis C is not related to an in-service disease or injury. 
 
2.  The preponderance of the probative evidence indicates that degenerative disc and joint disease of the lumbar spine is not related to an in-service disease or injury.
 

CONCLUSIONS OF LAW
 
1.  Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).
 
2.  Lumbar degenerative disc and joint disease were not incurred in or aggravated by active service, nor may lumbar arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2011). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA provided the Veteran VCAA notice in December 2006 and August 2007.  Each letter was issued prior to the rating decision related to the affected claim.  Each letter informed the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds each letter fully content-compliant.  38 C.F.R. § 3.159(b)(1). 
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  In particular, the Board finds that VA made all required efforts to attempt to obtain records of the inpatient treatment the Veteran received following an automobile accident in March 1977.  Initially, the RO obtained the Veteran's service treatment records on file with the National Personnel Records Center (NPRC).  Unfortunately, these records do not include any hospital records pertaining to the post-accident treatment in March 1977.   
 
In this regard, given the location of this 1977 hospital treatment as Grafenwohr, Germany, the RO made a request to National Personnel Records Center (NPRC) for these "clinical records" in July 2008.  In an August 2008 response, however, the NPRC indicated that a search of its index showed no listing of any such records for the Veteran for the year 1977.   Additionally, the Veteran's congressional representative also made a request to NPRC for the records and received a similar response.  Further, the RO sought information concerning the accident from the Joint Services Records and Research Center (JSSRC).  JSRRC responded that it was not able to find any information documenting the accident and that medical treatment/clinical records might be available through the NPRC.  There is no indication that there was any additional source that the RO could contact in search of these records.  
 
The Veteran has reported that in the process of independently seeking the records, he was informed by the existing U.S. Army Health Clinic (USAHC) at Grafenwohr that the medical dispensary where he would have been treated has since been torn down and replaced with a new facility.  He was also informed that any available records would be in the possession of the NPRC.  As noted above, the NPRC reports that no records are available.  Accordingly, in the absence of any indication of another available source for obtaining the records, the Board finds that VA met its duty to assist in regard to attempting to obtain them.  VA was, however, able to obtain a Military Police Report documenting the Veteran's accident and providing at least a basic description of the extent of his physical injuries.  
 
The Board observes that after determining that all efforts to obtain the records had been exhausted, the RO specifically advised the Veteran of this fact in a September 2008 letter.  See 38 C.F.R. § 3.159(d) and (e).  The Veteran was specifically informed that he could submit the records if he was able to obtain them and that if he was not able to submit them, a decision would be made based on the evidence of record.  It also listed potential sources of alternative evidence he could submit.  Although this letter erroneously informed him that he had ten days to respond, this error was not prejudicial both because the Veteran was given additional opportunities to submit additional evidence after the issuance of the subsequent October 2009 supplemental statement of the case, and because there is no indication that the records are available.  Accordingly, in addition to satisfying its general duty to notify, VA satisfied its duty to inform the Veteran of the unavailability of the records and his right to submit alternative evidence.     
 
Although the Veteran may not have received full VCAA notice prior to the initial decision, after notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claims.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal. 
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 

 II.  Governing Law and Regulations 
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 
 
Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
 
III.  Analysis
 
Hepatitis C.
 
The Veterans Benefits Administration (VBA) has published the following guidance for adjudicating hepatitis claims, which states in part as follows: 
 
Population studies suggest [hepatitis C] HCV can be sexually transmitted.  However, the chance for sexual transmission of [HCV] is well below comparable rates for HIV/AIDS or hepatitis B infection. . . .  The hepatitis B virus is heartier and more readily transmitted than [HCV].  While there is at least one case report of hepatitis B being transmitted by an airgun injection, thus far, there have been no case reports of HCV being transmitted by an airgun transmission.  The source of infection is unknown in about 10 percent of acute HCV cases and in 30 percent of chronic HCV cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications. 
 
The large majority of HCV infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of HCV with airgun injectors, it is biologically plausible. . . . 
 
VBA Fast Letter 04-13 (June 29, 2004). 
 
In various written submissions, the Veteran asserts that he was exposed to air gun injections during his entry onto active duty; that he shared razors and toothbrushes with fellow soldiers; and that he underwent frequent dental treatment.  He has also appears to assert that he experienced significant bleeding during the March 1977 auto accident, implying that he may have been exposed to the blood of other passengers.  Additionally, he has submitted general literature on hepatitis C downloaded from the Internet. 
 
Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay medical opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  Hence, as the internet literature does not directly address the specifics of the appellant's own case, and as the literature has not been utilized by a medical professional to link a disorder to service, the literature is of minimal probative value.
 
The Board finds that determining the etiology of an infectious disease such as hepatitis C, includes determining whether there is a cause and effect relationship with specific at-risk behavior.  Such a determination is beyond the capability of the average layman, as specialized medical training is needed to render opinions addressing the etiology of this disease.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  There is no evidence in the claims file that the Veteran has any specialized medical training.  Thus, the Veteran is incompetent to render an opinion on a probable etiology for his hepatitis C or whether any Internet literature applies to his individual case. 38 C.F.R. § 3.159(a)(2).  It bears repeating that there is no probative medical evidence of record that connects the submitted Internet literature to the Veteran's individual situation. 
 
The Veteran's service treatment records show that he was monitored in an Alcohol and Drug Abuse Prevention and Control Program due to the improper use of opiates and methaqualone.  It appears from the records that he was seen in the program for at least one year beginning in 1977 and continuing into 1978.  In an April 1977 drug abuse profile questionnaire, the Veteran admitted to using amphetamines, barbiturates, hashish and cannabis.  He had used hashish in the prior one to four weeks and had used the other drugs more than six months prior.  He denied having ever used opiates or alcohol.  
 
The records are negative for any findings or complaints of liver pathology.  At an October 1975 induction examination, the Veteran was not noted to have any tattoos or other identifying body marks.  Similarly, at a November 1977 separation examination, he was not noted to have any tattoos or other identifying body marks.
 
An Army investigation report shows that the Veteran was driving a jeep on March 24, 1977 when he lost control of the vehicle.  The jeep overturned three times, throwing the two passengers from the vehicle and pinning the Veteran underneath it.  The Veteran and one of the passengers, PFC G., were taken to the 547th General Dispensary in Grafenwohr for subsequent medical treatment.  PFC G. was treated for a bruised shoulder and then released.  The Veteran was treated for a minor leg injury.  The other passenger, PFC M., suffered minor abrasions and refused any medical treatment.  
 
A May 2008 VA hepatitis C clinic consultation note indicates that the Veteran was diagnosed with hepatitis C in 1998.  He denied ever using drugs intravenously.  He admitted that he started using intranasal cocaine in 1976 and had last used it 2005; had smoked crack cocaine in 2005; and had received alcohol rehabilitation treatment four times, with the last treatment occurring in 2006.  He also reported that during his jeep accident in service, he and the two other servicemen were injured and there was "blood all over the place."  He stated that during service he shared toothbrushes, razors and nail clippers with other servicemen.  Further, he reported that he did have tattoos but did not specify when he got them.      
 
An August 2008 VA liver examination report notes the examiner conducted a review of the claims file, and noted the Veteran's reports of in-service exposure to air gun injections, dental procedures, having shared razors and toothbrushes, and his involvement in the motor vehicle accident.  The Veteran also reported a long history of drug and alcohol use following his discharge from service.  He indicated that he had snorted cocaine once and smoked cocaine on another occasion.   Additionally, he reported that he had obtained one tattoo in 1997, allegedly under sterile conditions and had had five sexual partners during his lifetime.  To his knowledge, none of these partners had been infected with hepatitis C.  
 
Following his examination of the Veteran and review of the claims file, the examiner diagnosed chronic hepatitis C.  The examiner opined that it was not at least as likely as not that the Veteran's hepatitis C was causally linked to his active service.  He noted the absence of any credible evidence that supported the Veteran's assertion of in-service exposure, and that the appellant's report of his personal medical history was inconsistent with his records. 
 
A February 2009 report from a VA nurse practitioner notes treating the Veteran since October 2007 for hepatitis C.  The report notes multiple risk factors during active service-as reported by the Veteran to the nurse practitioner.  They were blood exposure secondary to a motor vehicle accident in Germany, sharing razors with other servicemen, and receiving airgun injected immunizations.  The nurse practitioner noted that any of the reported situations could have directly resulted in transmission of the hepatitis C virus to the Veteran with subsequent development of his chronic infection.  There is no indication, however, that the nurse practitioner had reviewed the Veteran's claims file.  Instead, the practioner's report specifically refers to a history as reported by the Veteran.  
 
In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As long as a plausible reason is provided, however, the Board may favor one medical opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, a competent medical opinion may not be rejected solely because it was based on history given by the claimant without first testing the credibility of the history on which it was based.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005). 
 
The Veteran is competent to report his medical history, see 38 C.F.R. § 3.159(a) (2), including in some instances, opinions or diagnoses that may have been reported to him by medical professionals.  Jandreau.  Applying all of these factors, however, the Board finds the Veteran to be an inconsistent historian at best, and entirely incredible at worst.   As alluded to by the August 2008 VA examiner, the Veteran's report of the extent of his substance abuse is inconsistent with his medical records.  During the examination, he reported having used cocaine on only an occasion or two, when in actuality the record shows that he underwent detoxification and inpatient treatment for use of drugs, which included cocaine, on a number of occasions.  During one of these treatment programs, he reported smoking cocaine for the last 30 days (October 2005) and that he had been smoking 30 dollars worth of crack cocaine per day (November 2005).   
 
During the earlier May 2008 VA hepatitis C clinic consultation, the Veteran specifically indicated that he started using cocaine intranasally in 1976 and had last used it in 2005.   Additionally, he reported in November 2005 that he formerly used heroin but had not used it since 1997, a report that he apparently did not share with the August 2008 VA examiner.  Further, as noted by the August 2009 VA examiner, the Veteran reported during an August 2007 VA psychological evaluation that his heroin addiction began during service at the age of 19 at which time he recalled skin popping the drug (i.e. a method of subcutaneous injection).  He also admitted that he had been snorting heroin up until 2000.  During an April 2006 nurse's assessment, he indicated that he had used approximately $40 to $50 per day's worth of heroin from age 18 to age 23.  Moreover, in April 2003 the Veteran reported to an examiner that he started drinking at age 10, while at other times (e.g. April 2006), he has reported that he began drinking at age 20. 
 
The Veteran's claim that there was "blood all over the place" at the scene of his March 1997 accident is not supported by the record.   The official accident investigation indicates that the vehicle overturned, that two passengers were ejected, and that the Veteran was pinned underneath.  One passenger sustained a bruised shoulder and was treated and released, and the other sustained minor abrasions and declined medical attention.  The Veteran was treated for a minor leg injury and released.  Thus, the official account of the accident casts grave doubt on the credibility of the assertion that blood was "everywhere."  Indeed, there is no indication from the report that any commingling of blood between the Veteran and either of the two passengers would have occurred.  Instead, it tends to indicate that the passengers suffered their bruises and abrasions after they landed away from the jeep, whereas the Veteran suffered his leg injury underneath the overturned jeep.  The Veteran has not offered any explanation as to how commingling of blood would have occurred.   Consequently, the August 2008 VA examiner's conclusion as it relates to the jeep accident in service is specifically supported by the documentation of record.  
 
In light of his entirely inconsistent pattern of reporting, the Board finds the Veteran's February 2009 report to the nurse practitioner to be devoid of credibility.   Thus, since the record shows that the nurse practitioner based his opinion entirely on the appellant's reported history, rather than a review of the record, that opinion is baseless, and the Board accords it no weight.  Additionally, the Board notes that even assuming that the nurse practitioner's report had been based on a credible history, it reaches the indefinite conclusion that the hepatitis C could have resulted from the jeep accident, sharing razors or the receipt of airgun injected immunization.  The term "could have" could equally be found to mean "could not have."  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6   (1993) (doctor's statement framed in terms such as "could have been" is not probative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Thus, even assuming an underlying credible history, the nurse practitioner's opinion is speculative in nature and is therefore, minimally probative. 
    
In contrast, the August 2008 VA examiner's opinion was based on a specific review of the record along with an examination of the Veteran.  This review allowed the examiner to accurately determine that the Veteran had been inconsistent in his reporting of his history of prior drug use.  After the examination and review, the examiner came to the specific conclusion that that it is less likely than not that the Veteran's hepatitis was related to his active service.  Based on this more comprehensive review, the Board finds that the August 2008 VA examiner's opinion is entitled to significant evidentiary weight. 
 
The Board also notes that if the Veteran's hepatitis C resulted from skin popping (i.e. subcutaneous injection) of heroin in-service, i.e., if he shared needles in this process, then he would be precluded from receiving service connection for Hepatitis C since this mode of transmission constituted willful misconduct.  In this regard, during the April 2006 nurses' assessment, the Veteran admitted using heroin daily from age 18 to 23, a time frame, which encompasses his years in service.  Consequently, the skin popping in service, noted by the Veteran to be the cause of his heroin addiction, was clearly part of a pattern of significant drug abuse.  As such abuse amounts to willful misconduct, any disease incurred due to willful misconduct was not incurred in the line of duty, and cannot form the basis for an award of service connection for hepatitis C.  See 38 C.F.R. § 3.301(d).   (The Board does find credible the Veteran's reported  history of heroin abuse in service made to the August 2007 VA psychologist and the April 2006 VA nurse since those reports were made against his interest in obtaining service- connected compensation).  The Board also notes that although the Veteran at one point reported sharing nail clippers during service as a hepatitis C risk factor, the record contains no indication or allegation that such activity would have involved exposure to blood or other potentially infectious bodily fluid.  Further, no medical professional has linked the sharing of nail clippers to the appellant's development of hepatitis C.
 
In summary, hepatitis C was not shown in service or for many years thereafter and the weight of the competent medical evidence is clearly against a relationship between service and current hepatitis C.  Also, if the Veteran's in-service skin popping of heroin caused his hepatitis C, that behavior could not form the basis for an award of service connection as it is appropriately characterized as willful misconduct through drug abuse.  Accordingly, as the preponderance of the evidence is against the claim, the Board must deny this claim.  38 U.S.C.A. §§1131, 5107.

Lumbar Spine Degenerative Disc and Joint Disease.
 
The Veteran is currently diagnosed with lumbar spine degenerative disc and joint disease.  His treatment has included multiple spine surgeries.  Service treatment records note his treatment for low back pain in February 1978, which was after his physical examination for separation in November 1977.  The November 1977 separation examination report shows that the spine and the rest of the musculoskeletal system were assessed as normal.  Also, on his November 1977 report of medical history, the Veteran indicated that he had never had recurrent back pain.  He did report a history of swollen or painful joints and cramps in his legs.   In February 1978, the Veteran was seen by medical personnel for low back pain.   He denied any prior history of back pain or of heavy lifting.  Physical examination revealed no swelling or discoloration.  There was slight pain when he raised both legs.  Otherwise, the examination was negative.  He was prescribed heat and Parafon.  

An earlier April 1977 physical profile report indicates that the Veteran was put on a limited duty profile for 60 days.  The report does not explicitly state the underlying condition resulting in the profile but notes that the Veteran had a defect under U.S. Army Regulation 600-85, pertaining to the Alcohol and Drug Abuse Prevention and Control Program.  
 
Post-service, there is no evidence of compensably disabling lumbar arthritis within one year of separation from active duty.  

Private post-service treatment records note that the Veteran worked several years as a mover, and that he sustained multiple lifting injuries.  In July 1997, the Veteran reported feeling low back pain after moving furniture.  He indicated that he had a history of prior back problems.  In September 1997 he reported feeling as if he had pulled a back muscle at work when lifting a freezer.  An October 1997 MRI of the lumbar spine showed degenerative disc disease at various levels.  A January 1998 X-ray showed a narrow disc space at L5-S1 with marked arthritic change, which had progressed in comparison with a previous study from June 1991 and also a narrowing of the L4-5 disc space.    
 
In April 2000, the Veteran experienced back pain after doing yard work.  In May 2000, the Veteran was noted to have had low back pain as a result of lifting/pulling buckets on a roof.   In October 2000, he reported that he had been on a scaffold and reached to grab something, which resulted in sudden pain in the back.  In January 2001, he indicated that he had reinjured the back lifting a heavy forklift battery.  He also was noted to have injured his back while attempting to pick up a falling object.   He was subsequently found to have a herniated disc at L4-5.  In February 2001, he underwent an L4 hemilalaminectomy and L4-5 microdiscectomy with epidural block.
 
An August 2007 VA spine examination report notes the Veteran's report of a lifting injury in 1981 while pulling open a door.  It also notes that the Veteran underwent the spine surgery in 2001.  Additionally, the Veteran reported the March 1977 auto accident during service to the examiner, indicating that the accident had left him, "bruised across the back."  The examiner noted, however, that there was no documentation of a back injury in the Veteran's service records, but that there was an entry in 1977 that "rehabilitation was successful."  Also, the 1978 treatment record noted no trauma or injury related to heavy lifting.  In light of the Veteran's treatment history, post-service lifting traumas, and the results of the clinical examination, the VA examiner opined that the Veteran's lumbar degenerative disc disease, herniated discs, and degenerative joint disease with L5 radiculopathy were more likely the result of back injuries sustained after service.  The examiner indicated that the record noted a number of post-service work-related injuries with surgery occurring in 2001 following an injury at work.  Also, the Veteran had participated in an occupation following discharge from service that required heavy work activities.  The examiner concluded based on his examination and the Veteran's history that only a myofascial strain of the lumbar paraspinal muscle was related to the Veteran's active service. 
 
In a May 2008 statement, the Veteran's ex-wife indicated that she had known him since 1985 and ever since that time he had had a bad back.  
 
In a separate May 2008 statement, the Veteran indicated that the back pain for which he was seen by medical personnel in February 1978 had resulted from his March 1977 jeep accident.   
 
The Board finds that the VA examiner's opinion is fully supported by the evidence of record, as the post-service private treatment records note numerous on-the-job injuries.  There is no medical opinion to the contrary.  Also, although the Veteran has asserted that he sustained a low back injury during the March 1977 jeep accident and that he has continued to have low back symptomatology since that time, the reports that are more contemporaneous do not support this assertion.  As mentioned above, he specifically indicated on his November 1977 report of medical history that he had not had recurrent back pain.  Similarly, in February 1978 he reported no prior history of low back pain.  

The Board finds that if the Veteran had sustained a chronic back disorder during the March 1977 accident he would have reported the continuation of pertinent pathology in November 1977 and/or February 1978.  He did report a history of swollen or painful joints in November 1977 but there is no indication that he was referring to joints of the back.  Additionally, his contemporaneous reports of no history of recurrent back pain in November 1977 and no prior back pain in February 1978 tend to indicate that he was referring to other joints in the November 1977 medical history.   Although he was put on a limited duty physical profile in April 1977, this was imposed pursuant to the Alcohol and Drug Abuse Prevention and Control Program  not, as the Veteran asserts, as a result of any low back pathology.  See AR 600-85 (1977).   For all of these reasons, the Board does not find the Veteran's report of continuity of low back symptomatology since service credible.   
 
Although the Veteran may believe that his lumbar disorder is related to his military service, as a layperson his opinion concerning such a medical nexus is entitled to minimal probative weight.  See Buchanan, 451 F.3d 1331 (Fed. Cir. 2006); See also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
 
In summary, given that chronic low back disability was not shown in service and arthritis was not shown in the first post-service year; given that the Veteran's report of continuity of low back symptomatology since the March 1977 jeep accident is not credible; and given that the only medical opinion of record concerning the etiology of the current degenerative disc and joint disease does not relate such disease to service, the weight of the evidence is against an award of service connection on either a direct or presumptive basis.   As the preponderance of the evidence is against the claim, service connection for degenerative disc and joint disease of the lumbar spine must be denied.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).
 
 
ORDER
 
Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for degenerative disc and joint disease of the lumbar spine is denied.  
 
 
REMAND
 
Subsequent to the September 2010 Board decision, the Veteran submitted an April 2011 letter from a treating psychologist and an April 2011 letter from a treating psychiatrist.  Both letters are highly pertinent as they suggest a possible nexus between current psychiatric disorder and military service.  Neither letter was submitted with a waiver of initial review by the agency of original jurisdiction.  

In March 2012, the Veteran resubmitted an updated March 2012 letter from the VA psychiatrist (essentially identical to the April 2011 letter), along with other additional evidence.  This second submission was accompanied by a waiver of initial review by the agency of original jurisdiction.  The submission did not, however, include an original or updated version of the April 2011 letter from the VA psychologist.  Also, subsequent to the April 2011 letter, there is no indication that the RO has issued a supplemental statement of the case.  Consequently, the Board must presume that the RO has not specifically considered the psychologist's letter in conjunction with the adjudication of his claim for service connection for psychiatric disorder.  Accordingly, a remand is required to that this initial consideration can take place.  38 C.F.R. § 19.31(b).   

On remand, the AMC/RO should ensure that the record is updated with any new records of VA treatment or evaluation the Veteran has received for psychiatric disorder since March 2012.  This update may occur either by associating any new records with the claims file or by ensuring that they are included in Virtual VA.  Additionally, the RO/AMC should take any other development action deemed necessary in light of the receipt of the letters from the VA psychiatrist and psychologist and any other pertinent evidence received.      
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should ensure that the record is updated with any new records of VA treatment or evaluation the Veteran has received for psychiatric disorder since March 2012.  This update may occur either by associating any new records with the claims file or by ensuring that they are included in Virtual VA. 
 
2.  The AMC/RO should take any other development action deemed necessary in light of the receipt of the April 2011 letters from the VA treating psychiatrist and psychologist and any other pertinent evidence received since the October 2009 supplemental statement of the case.      
 
3.  Thereafter, the RO must afford the Veteran a new VA psychiatric examination addressing the etiology of any diagnosed psychiatric disorder.  The examiner must be provided access to reviewing the Veteran's claims folder, a copy of this remand, and all pertinent records on Virtual VA.  The examiner's report must reflect that he/she reviewed the records on Virtual VA, and specifically state the date range of the treatment records reviewed.  Following the examination the examiner must address whether it is at least as likely as not that any diagnosed psychiatric disorder is related to service, to include due to residuals of an in-service motor vehicle accident.  The examiner must provide a complete rationale for any opinion offered.

4.  After completion of the above development, to include ensuring that the examiner has documented his/her consideration of all pertinent records in Virtual VA, the Veteran's claim must be re-adjudicated.  If the determination remains adverse to the appellant in any way, he and his representative must be provided with a supplemental statement of the case and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


